DETAILED ACTION

Response to Amendment
The amendment filed on 12/22/2021 has been entered.  Claims 1-13 are amended and thus, the rejection under 35 U.S.C. § 112(b) is obviated.  The rejection of the claims under 35 U.S.C. 103 is maintained in light of claim’s amendments and a new prior art applied for the reasons provided hereinafter.  Claims 1-15 are remained pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey Herman, et al. (US 20050167062 A1) in view of Juergen Abraham, et al. (US 20170183819 A1).

Regarding claim 1, Herman discloses:   Structured fabric (10) for a machine for producing or refining a fibrous web (Fig. 1 element 14 and para [0002].  Structured fabric and a dewatering fabric are used interchangeably in the art.), comprising a substrate (40) (Fig. 2, element 50.  Para [0038] discloses “In FIG. 2, there is shown fabric 14 having a permeable woven base fabric 50 connected to a batt layer 58.”) and a grid structure (20, 20') (Figs. 3-5 and para [0039] discloses “In this embodiment, base fabric 50 has attached thereto a lattice grid 74 made of a polymer, such as polyurethane, that is put on top of base fabric 50.”) applied on the substrate (40), on which the fibrous web is transported (Fig. 1 illustrates a similar operation.), wherein the grid structure (20, 20') comprises a plurality of first elements (24, 24'), all of which are aligned in a first direction, and a plurality of second elements (26, 26'), all of which are aligned in a second direction which differs from the first direction (Figs. 3-5, para [0039] discloses “Grid 74 may be put on base fabric 50 by utilizing various known procedures, such as, for example, an extrusion technique or a screen-printing technique. As shown in FIG. 3, lattice 74 is put on base fabric 50 with an angular orientation relative to machine direction yarns 54 and cross direction yarns 56. Although this orientation is such that no part of lattice 74 is aligned with machine direction yarns 54 as shown in FIG. 3, other orientations such as that shown in FIG. 4 can also be utilized. Although lattice 74 is shown as a rather uniform grid pattern, this pattern can actually be discontinuous in part.”), wherein the first elements (24, 24') penetrate the second elements (26, 26'), forming the grid structure (20, 20') (para [0010] the dewatering fabric includes a woven permeable fabric and a polymeric layer having openings therethrough, the polymeric layer is connected to the permeable fabric.  Moreover, para [0039], Figs. 3 and 4 in which the grid 74 is put on base fabric 50 by using various known procedures, such as, for example, an extrusion technique or a screen-printing technique.  Furthermore, using the aforementioned techniques could force the base fabric 50 and the lattice grid 74 to be penetrated with one another.), wherein an underside (30) facing the substrate (40) of the first elements (24, 24') and an underside (32) of the second elements (26, 26') facing the substrate (40) are in a common plane (Figs. 2-5, particularly Fig. 2 illustrates similar configuration.  For example, base fabric 50 and the batt layer 58 are in common plane.).
However, Herman does not expressly disclose: wherein the plurality of first elements extend continuously across the structured fabric in the first direction and the plurality of second elements extend continuously across the structured fabric in the second direction, and wherein the entire top side, facing away from the substrate, of each first element is not in a common plane with the entire top side, facing away from the substrate, of each second element.
In the same field of art, Abraham is directed to a clothing for a machine producing and/or processing a fibrous web extending in longitudinal and widthwise directions, includes a basic structure providing dimensional stability in longitudinal and/or widthwise directions.  A clothing that has a load-absorbing basic structure having a grid structure that can be produced quickly, flexibly and at low cost and a process for the production thereof.  That being said, Abraham discloses:  wherein the plurality of first elements extend continuously across the structured fabric in the first direction and the plurality of second elements extend continuously across the structured fabric in the second direction, and wherein the entire top side, facing away from the substrate, of each first element is not in a common plane with the entire top side, facing away from the substrate, of each second element (Para [0101] discloses “… the first material strands 101 extending in the first direction MD are formed…the 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the clothing or structured fibric of Herman by using the concept of extruding the first and second material strands and then connection them together  as taught by Abraham so as to ensure that a stable connection between the substrate and the grid structure.  Similarly, one of ordinary skill in the art, upon reading Abraham disclosure, would also have been motivated to apply its teaching of reliable connection between the substrate and the grid structure 

Regarding claim 2, Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  wherein a bonding layer (38) is arranged between the substrate (40) and the grid structure (20, 20'), which connects the substrate (40) with the grid structure (20, 20'), with the adhesive layer (38) comprising a moisture-curing thermoplastic material or a reactive melt adhesive based on polyurethane or it is formed from this (as noted, Herman discloses on para [0039], Figs. 3 and 4 that the grid 74 is put on base fabric 50 by using various known procedures, such as, for example, an extrusion technique or a screen-printing technique.  Moreover, para [0045] discloses “Batt fiber layers are made from fibers ranging from 0.5 dtex to 22 dtex and may contain an adhesive to supplement fiber to fiber bonding in each of the layers. The bonding may result, for example, from a low temperature meltable fiber, particles and/or resin.”).

Regarding claim 3, Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  Herman further discloses:  wherein the first elements (24, 24') and the second elements (26, 26') are provided in the common plane, which is defined by the underside (30) of the first elements (24, 24') and the underside (32) of the second elements (26, 26'), forming a contact area, which comprises at least 40%, of the planar total dimensions of the grid structure (20, 20') (Figs. 2-5, particularly, 4 and 5 illustrate that the base fabric 50 and the batt layer 58 with a contacting area.  Although Herman does not explicitly disclose percentage of the contacting area, but it is obvious that one of ordinary skill in the art could apply the teachings so as to achieve the 40% or 50% or 60% of the planar total dimensions of the grid structure of the claimed invention.). 

Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  Herman further discloses:  wherein a top (34) of the first elements (24, 24') facing away from the substrate (40) and a top (36) of the second elements (26, 26') facing away from the substrate are not in a common plane (para [0038] discloses “Fabric 50 includes machine direction yarns 54 and cross-directional yarns 56. The cross-sectional area of machine direction yarns 54 is larger than the cross-sectional area of cross-direction yarns 56. Machine direction yarn 54 is a multifilament yarn that may include thousands of fibers. Base fabric 50 is connected to batt layer 58 by a needling process that results in straight through drainage channels therethrough.” Even though the orientation of the respective first and second elements are not exactly the same as the cited reference, but it is obvious that an average artisan could apply the teachings of Herman to the claimed invention by manipulating the base fabric 50 so as to be in the same orientation defined by the claimed invention.).  

Regarding claim 5, Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  Herman further discloses:  wherein a distance between the underside (30) and a top side (34) of the first elements (24, 24') differs by at least 20%, from a distance between the underside (32) and a top side (36) of the second elements (26, 26') (Figs. 2-5, particularly Fig. 2 illustrates similar configuration.  The Explanation in claim 4 is applied here as well.).

Regarding claim 6, Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  Herman further discloses:  wherein the grid structure (20, 20') furthermore comprises at least a plurality of additional elements, all of which are aligned in a further direction, which is oriented differently in reference to the first direction and the second direction, wherein an underside of the further elements facing the substrate (40) is located in the common plane, which is defined by the underside (30) of the first elements (24, 24') and the underside (32) of the second elements (26, 26') (para [0039] discloses “As shown in FIG. 3, lattice 74 is put on base fabric 50 with an angular orientation relative to machine direction yarns 54 and cross direction yarns 56. Although this orientation is such that no part of lattice 74 is aligned with machine direction yarns 54 as shown in FIG. 3, other orientations such as that shown in FIG. 4 can also be utilized.” The Explanation in claim 4 is applied here as well.). 

Regarding claim 7, Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  Herman further discloses:  wherein      Preliminary Amendmentthe substrate (40) is a web comprising warp threads and weft threads, and the web is a single-ply web (para [0039] discloses “Fabric 50 includes machine direction yarns 54 and cross-directional yarns 56.  Para [0046] discloses “Machine direction yarns 54, shown in FIGS. 3, 4 and 5, also known as weft yarns 54…Cross direction yarns 56, shown in FIGS. 3, 4 and 5, also known as warp yarns 56…”). 

Regarding claim 8, Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:  Herman further discloses:  wherein the grid structure comprises (20, 20') TPU material (para [0039] discloses “In this embodiment, base fabric 50 has attached thereto a lattice grid 74 made of a polymer, such as polyurethane, that is put on top of base fabric 50.”  In addition, para [0042] discloses “permeable base fabric 50 having machine direction multifilament yarns 54 and cross-direction monofilament yarns 56, that are adhered to grid 76, also known as an anti-rewet layer 76. Grid 76 is made of a composite material, which may be an elastomeric material may be the same as that used in lattice grid 74…. Lattice grid 74 is made of a synthetic, such as a polymer or specifically a polyurethane, which attaches itself to base fabric 50 by its natural adhesion properties.”). 


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Jeffrey Herman, et al. (US 20050167062 A1) in view of  Juergen Abraham, et al. (US 20170183819 A1) and further in view of John Leslie Brent, JR. (US 20180119347 A1). 

Regarding claim 9, Herman in view of Abraham discloses all of the limitations of its base claim 1. Herman further discloses:   Machine for producing or refining a fibrous web (Fig. 1 element 14 and para [0002], [0004].  Clothing and a dewatering fabric are used interchangeably in the art.), comprising a structured fabric (10) (Fig. 1 element 14 and para [0002], [0004].  a structured fabric or a dewatering fabric are used interchangeably in the art.) according to claim 1.
	However, the combination of Herman and Abraham does not expressly disclose:  wherein the structured fabric (10) is used as a structured TAD sieve in the machine.
	In the same field of art, Brent is directed to process of making fibrous structures having a three-dimensional topography afforded by additive manufacturing on which fibrous webs can be formed, and which can endure the processing environment of a fibrous web making machine.   That being said, Brent discloses:  wherein the structured fabric (10) is used as a structured TAD sieve in the machine (Fig. 22, and para [0004]). 
	
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Herman and Abraham by using the clothing that is used a structured TAD sieve for making fibrous webs such as absorbent paper products or nonwoven webs, and which has protuberances and/or voids as taught by Brent.  Similarly, one of ordinary skill in the art, upon reading the Brent disclosure, would also have been motivated to apply its teaching of a deflection member (i.e., a structure useful for making fibrous webs such as 

Regarding claim 10, Herman in view of Abraham discloses all of the limitations of its base claim 1.  However, the combination of Herman and Abraham does not expressly disclose:  wherein the substrate (40) and the grid structure (20, 20') are manufactured separately and then glued together. 

In the same field of art, Brent discloses:  wherein the substrate (40) and the grid structure (20, 20') are manufactured separately and then glued together (para [0078] discloses “In another form of deflection member 10, as illustrated in FIGS. 13-15, tile 24 can be fastened to reinforcing member 14 by utilizing adhesive to adhere the tile onto the reinforcing member.”).

Regarding claim 11, the combination of Herman and Abraham in view of Brent discloses all of the limitations of its base claim 10.  Brent further discloses:  wherein initially adhesive is applied on the grid structure (20, 20'), on the underside (30) of the first elements (24, 24') facing the substrate (40), and the underside (32) of the second elements (26, 26') facing the substrate (40) of the grid structure (20, 20'), before the grid structure (20, 20') is laminated to the substrate (40) (para [0083] discloses “After adhesive 26B and/or solvent have been applied to backside 20 of tile 24 and/or the web side of reinforcing member 14, the tile and reinforcing member may be brought in contact and/or pressed together… After pressing, tile 24 (or many tiles in a patterned framework as detailed above) and reinforcing member 14 will form a laminate material, as illustrated in FIG. 15.”).

Regarding claim 12, the combination of Herman and Abraham in view of Brent discloses all of the limitations of its base claim 11.  Brent further discloses:   wherein the adhesive is heated to a temperature above 100°C before applying it to the grid structure (20, 20'), (para [0078, 0080, 0082], for example, para [0078] discloses “When fastening with adhesive, fastening element 26B can be an adhesive selected from the group comprising air activated adhesives, light activated adhesives, heat activated adhesives, moisture activated adhesives, and combinations thereof.” Also, para [0080] discloses “Adhesive 26B can be applied over the entire tile and/or the reinforcing member, or substantially the entire tile and/or reinforcing member, or in any regular pattern or irregular orientation that will provide the desired adhesion between tile 24 and reinforcing member 14 that will survive the temperatures, pressures, and forces applied deflection member 10 during the papermaking process.”).

Regarding claim 13, the combination of Herman and Abraham in view of Brent discloses all of the limitations of its base claim 11.  Brent further discloses:   wherein between 40 g/m2 and 80 g/m2 of the adhesive is applied to the grid structure (20, 20')(para [0079] discloses “Total adhesive 26B can be applied in a thickness of about 1 micron to about 2500 microns, or about 1 micron to about 1000 microns, or about 1 micron to about 500 microns, or about 1 micron to about 300 microns, or about 150 microns to about 500 microns, or about 150 microns to about 300 microns.  Since Brent discloses the thickness of adhesive, then it is obvious that an average artisan would apply the teachings of Brent to determine the specific amount of adhesive that can be used for the claimed invention.).
Regarding claim 14, the combination of Herman and Abraham in view of Brent discloses all of the limitations of its base claim 11.  Brent further discloses:   wherein the adhesive is first applied to a roller, which together with a counter roller forms a nip, through which the grid structure (20, 20') is guided for wetting with the adhesive (para [0083] discloses “ As a non-limiting example, tile 24 and reinforcing member 14 may be pressed together in a line process in between rollers. After pressing, tile 24 (or many tiles in a patterned framework as detailed above) and reinforcing member 14 will form a laminate material, as illustrated in FIG. 15. If the utilized adhesive was a light activated adhesive or a 
Regarding claim 15, the combination of Herman and Abraham in view of Brent discloses all of the limitations of its base claim 11.  Brent further discloses:   wherein the adhesive is sprayed to the grid structure (20, 20') for wetting (para [0080] discloses “Patterns of adhesive may be applied to tile 24 and/or reinforcing member 14 through the utilization of slot coaters, gravure rolls, kiss coating rolls, spray coaters, plasma coaters, brushes, wipers, wipes, dispensing assemblies, dipping, dipping with pneumatic removal of excess, dipping with solvent removal of excess, dipping with vacuum removal of excess, capillary applications, etc.”).
Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. 
Applicant’s argument with respect Herman that the first and second elements being in common plane is now moot, since the added limitation to the claim 1 is rejected with a different prior art as discussed hereinbefore and will not be repeated again to avoid redundancy.  Therefore, the rejections of the claims are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW M ESLAMI/
Examiner, Art Unit 1748                                                                                                                                                                                         /JACOB T MINSKEY/Primary Examiner, Art Unit 1748